Citation Nr: 1735618	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to November 28, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran has active service from August 1972 to December 1973 and from February 2003 to July 2004.  He served in an imminent danger area in Iraq.  He had additional duty with the Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  

The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, in July 2017, granted a Joint Motion for Remand (Joint Motion) and vacated the Board's December 2016 decision.


FINDING OF FACT

Prior to November 28, 2011, the Veteran's PTSD has been found to be productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for the Veteran's PTSD for the period prior to November 28, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a rating higher than 50 percent is warranted for his service-connected PTSD prior to November 28, 2011 as the disability is manifested by significant symptoms which impair his daily activities and vocational pursuits.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 

An August 2005 private psychiatric evaluation from Dr. J. C. reflects complaints of sadness, depression, loss of interest in most activities, crying spells, trouble sleeping, irritability, poor concentration, feelings, of worthlessness, guilt, nightmares, flashbacks, hyperviligence, exaggerated startle response, social withdrawal, anxiety and fatigue.  He also complained of feelings of emptiness, dysphoria, and anhedonia.  He was socially withdrawn with lack of social functioning, irritable behavior, thoughts related to death that provoke fear significant psychological harm; anxiety and fear to leave his house.  He also had a diminished ability to think, concentrate, pay attention and make decisions.  (April 2008 Written Statement Dr. J. C.).

A January 2007 VA psychiatric treatment record states that he complained of war-related flashbacks and nightmares; anxiety; hypervigilance; and intermittent depression.  He was diagnosed with PTSD with depressive features.  A GAF score of 50 was advanced.  The VA psychiatrist commented that the Veteran was "showing deterioration of his condition" and had a "poor prognosis." 

At a June 2007 VA psychiatric examination, he complained of war-related flashbacks and nightmares; anxiety; impaired sleep; difficulty concentrating and dealing with others; and an inability to tolerate his employment.  He clarified that he was "forgetting details of his job [including] even routine functions done for years."  The Veteran was reported to have been employed as a compliance officer with the Federal Government for 29 years; to be married; and to live with his wife and an adult son.  He clarified that he was retiring in less than three months.  The examiner observed that the Veteran was clean; appropriately dressed; and oriented to person, place, and time.  On mental status examination, he exhibited an anxious and depressed mood; a constricted affect; relevant and logical thought processes; clear, coherent, and spontaneous speech; normal memory; and no panic attacks, hallucinations, delusions, or suicidal or homicidal ideation.  The examiner commented that he "understands the outcome of behavior" and "he/she has a problem."  A diagnosis of PTSD and a GAF score of 60 were advanced. 

In a June 2008 written statement by Dr. J. C., the Veteran advanced that his PTSD was manifested by nervousness, insomnia, loss of energy, and loss of motivation.

A June 2008 psychiatric examination conducted for the Social Security Administration (SSA) by L. Gonzalez-Hernandez, M.D., conveys that he was observed to be clean; neatly dressed; and oriented to person, place, and time.  On mental status examination, he exhibited a sad, tearful, anxious, depressed, distressed, and hurting mood; an appropriate affect with respect to thought content; normal speech; logical and coherent thought processes; and no delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran was diagnosed with major depression secondary to medical condition.  A GAF score of 50 was advanced.  Dr. Gonzalez-Hernandez concluded that the Veteran was unable to manage his own funds. 

A November 2008 VA psychiatric treatment record notes that he complained of a "deterioration of his condition."  He was observed to have adequate hygiene and to be oriented in all spheres.  On mental status examination, the Veteran exhibited a depressed mood; an appropriate affect; intrusive thoughts; poor recent and remote memory, judgment, and insight; coherent, relevant, and logical thought processes; normal speech; hypervigilance and no hallucinations, delusions, or suicidal or homicidal ideation.  A diagnosis of PTSD and a GAF score of 50 were advanced.  The VA psychiatrist commented that "in my opinion, [the Veteran is] not able to work or get involved in gainful activity." 

In his November 2008 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran advanced that, "due to my service-connected condition, I am unable to work." 

At a December 2008 VA psychiatric examination, he complained of flashbacks, anxiety, irritability, a depressed mood, impaired sleep and being socially withdrawn.  He reported an incident in which he had grabbed his adult son by the neck.  The Veteran was reported to be retired and to live with his wife and an adult son.  He was observed to be clean and oriented to person, place, and time.  On mental status examination, he exhibited an anxious mood; a constricted affect; poor impulse control with episodic violence; relevant and logical thought processes; spontaneous speech; "unremarkable" thought process and content; normal memory; and no panic attacks, hallucinations, delusions, or suicidal or homicidal ideation.  The examiner commented that the Veteran "understands the outcome of behavior" and understand that he/she has a problem."  A diagnosis of PTSD and a GAF score of 65 were advanced. 

A February 2009 VA psychiatric treatment record states that he was observed to have adequate hygiene and to be oriented in all spheres.  On mental status examination, he exhibited a euthymic mood; an appropriate affect; fair memory; poor judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD.  A GAF score of 55 was advanced. 

A February 2009 SSA attorney-advisor decision relates that he was granted SSA disability benefits.  The Veteran's PTSD, major depressive disorder, and generalized anxiety disorder were found to render him unable "to function in almost all areas" and the "consulting psychiatrist is of the opinion that the claimant is not able to handle his own funds."

A June 2009 VA psychiatric treatment record states that he complained of nightmares, flashbacks, and intrusive thoughts; anxiety; irritability; hypervigilance; impaired concentration; sleep impairment; and poor social functioning and isolation.  On mental status examination, the Veteran exhibited an anxious and depressed mood; an affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of 55 was advanced.

An August 2009 VA psychiatric treatment record states that he complained of impaired memory and experiencing flashbacks of driving a truck in Iraq while driving his own personal vehicle.  He clarified that: "I keep forgetting things, my wife tells me that she tells me things and I don't remember them later;" he thought that "[his memory loss] may be secondary to the medication regime;" and "it started in 2005 and he had to quit his job because of this reason in 2007."  On mental status examination, the Veteran exhibited an anxious mood; an affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of "55-60" was advanced. 

A September 2009 VA TBI second level evaluation states that the Veteran complained of severe irritability, tension, anxiety, depression, tolerance, and frustration; severely impaired concentration and memory; and moderate difficulty in making decisions.  The Veteran was found to not meet the criteria required for TBI treatment and his complaints were instead attributed to his PTSD and multiple physical disabilities.

An April 2010 VA psychiatric treatment record states that he complained of feeling more anxious than usual.  He reported that he had smelled a strong odor of gasoline at his house on one occasion and became convinced that "someone was going to explode his car" on another occasion.  On mental status examination, he exhibited an anxious mood; an affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, relevant, and logical thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of "55-60" was again advanced.

An October 2010 VA psychiatric treatment record states that he complained of intrusive thoughts, flashbacks, and nightmares, irritability, hypervigilance, impaired sleep and concentration, and an increased startle reflex.  He was observed to be appropriately groomed and oriented times three.  On mental status examination, the Veteran exhibited an anxious mood; an anxious affect congruent to mood; "grossly intact" memory; good judgment and insight; coherent, normal thought processes; normal speech; and no hallucinations, delusions ,or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of 60 was advanced. 

A January 2011 VA psychiatric treatment record states that he complained of intrusive thoughts, flashbacks, anger, depression, and anxiety.  He was observed to be appropriately groomed and oriented times three.  On mental status examination, the Veteran exhibited an angry/irritable; anxious, and depressed mood; an anxious and dysphoric affect; "grossly intact" memory; good judgment and insight; coherent, normal thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of 60 was advanced. 

An April 2011 VA psychiatric treatment record states that he complained of stress and anxiety.  He was observed to be appropriately groomed and oriented times three.  On mental status examination, the Veteran exhibited an anxious mood; an anxious and dysphoric affect; "grossly intact" memory; good judgment and insight; coherent, normal thought processes; normal speech; and no hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD, a not otherwise specified depression, and "major depression vs depressive disorder."  A GAF score of "60-65" was advanced.

Although the severity of his symptoms may have fluctuated from 2008 to 2011, the Board finds that the August 2005, April 2008 private examination, June 2008 written statement by Dr. J. C., and June 2008 SSA clinical findings support an overall assignment of a 100 percent schedular evaluation for the Veteran's PTSD for the period prior to November 28, 2011.  Resolving all reasonable doubt in his favor, a 100 percent schedular evaluation for his PTSD prior to November 28, 2011 is granted.


ORDER

A 100 percent schedular evaluation for the Veteran's PTSD prior to November 28, 2011, is granted subject to the law and regulations governing the award of momentary benefits.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


